 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DEONRAY STANLEY,                                Case No. 1:20-cv-01078-SKO (PC)

12                       Plaintiff,
                                                      FINDINGS AND RECOMMENDATIONS
13           v.                                       TO DISMISS ACTION

14    K. TOOR,                                        14-DAY DEADLINE

15                       Defendant.                   Clerk of the Court to Assign a District Judge

16

17          On March 8, 2021, the Court screened Plaintiff’s complaint and found that it fails to state

18   a claim on which relief can be granted. (Doc. 9.) The Court granted Plaintiff leave to amend his

19   pleading within 21 days. (Id. at 6.) Plaintiff failed to file an amended complaint or otherwise

20   respond to the Court’s screening order. Therefore, on April 22, 2021, the Court ordered Plaintiff

21   to show cause, within 21 days, why this action should not be dismissed for failure to comply with

22   a court order. (Doc. 10.) Although more than the allowed time has passed, Plaintiff has not

23   responded to the order to show cause.

24          The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide that

25   “[f]ailure of counsel or of a party to comply with . . . any order of the Court may be grounds for

26   the imposition by the Court of any and all sanctions . . . within the inherent power of the Court.”

27   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising

28   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,
 1   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a

 2   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,

 3   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a

 4   court order to amend a complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir.

 5   1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

 6   1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 7            It appears that Plaintiff has abandoned this action. Whether he has done so mistakenly or

 8   intentionally is inconsequential. It is Plaintiff’s responsibility to comply with the Court’s orders.

 9   The Court declines to expend its limited resources on a case that Plaintiff has chosen to ignore.
10            Based on the foregoing, the Court RECOMMENDS that this action be DISMISSED for

11   failure to obey court orders and for failure to state a claim on which relief can be granted. The

12   Court DIRECTS the Clerk of the Court to assign a district judge to this action.

13            These Findings and Recommendations will be submitted to the United States District

14   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

15   service of these Findings and Recommendations, Plaintiff may file written objections with the

16   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

17   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in

18   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

19   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
20
     IT IS SO ORDERED.
21

22   Dated:     June 2, 2021                                       /s/   Sheila K. Oberto                 .
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        2
